PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Khan, Abbas
Application No. 15/737,017
Filed: December 15, 2017
For: LIGHTWEIGHT FINE CERAMIC PARTICULATES

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.137(a), filed February 14, 2022 and supplemented on March 14, 2022 to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

The application became abandoned for failure to reply in a timely manner to the non-final Office
action mailed, June 26, 2019, which set a shortened statutory period for reply of three (3)
months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.
Accordingly, the application became abandoned on September 27, 2019. A Notice of
Abandonment was mailed December 11, 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). ~if this is not a design application, delete the requirements of (4) and place the word and before (3)-.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  



The present petition was submitted without a proper signature. Therefore, the statement of delay
is not acceptable. The statement of unintentional delay is not considered at this time to be a
properly submitted statement. In this regard, the petitioner’s attention is directed to 37 CFR
1.33(b), which states.

Amendments and other papers. Amendments and other papers, except for written assertions
pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by:
(1)  A patent practitioner of record;
(2)  A patent practitioner not of record who acts in a representative capacity under the
provisions of § 1.34; or
(3)  The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a
juristic entity must be signed by a patent practitioner

An unsigned amendment (or other paper) or one not properly signed by a person having
authority to prosecute the application is not entered. This applies, for instance, where the
amendment (or other paper) is signed by only one of two applicants and the one signing has not
been given a power of attorney by the other applicant.

Here, the petition appears to be signed on behalf of a juristic entity. A juristic entity (e.g.,
organizational assignee) must be represented by a patent practitioner even if the juristic entity is
the applicant. All papers submitted on behalf of a juristic entity must be signed by a patent
practitioner. A juristic entity may sign substitute statements, small entity assertions, terminal
disclaimers, powers of attorney, and submissions under 37 CFR 3.73(c) for an assignee to
establish ownership of patent property if the assignee is not the original applicant. See 37 CFR
1.31.

The amendment filed on March 14, 2022 is improper. The inventor cannot sign an amendment when there’s an applicant is in the file.   

Since the petition was not properly signed the petition is considered to not contain a proper
statement of unintentional delay.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Felicia Jenkins at (571) 272-0986.  


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET




    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).